United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60314
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTHONY CLARK MARION,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                        USDC No. 3:94-CR-36-D
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony Clark Marion, federal prisoner # 09895-042, moves

this court to proceed in forma pauperis (IFP) to appeal the

denial of his 18 U.S.C. § 3582 motion to modify his sentence.          He

argues that he is entitled to a reduction in sentence under

U.S.S.G. § 3E1.1 for his acceptance of responsibility.

     Section 3582(c) limits sentence modification only to certain

narrow circumstances, none of which are applicable in Marion’s

case.    See 18 U.S.C. § 3582(c)(1)(A)(on motion of Bureau of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60314
                                 -2-

Prisons); § 3582(c)(1)(B)(clerical error or, on Government’s

motion, substantial assistance); § 3582(c)(2)(sentencing range

subsequently lowered by Sentencing Commission).     Marion’s § 3582

motion therefore was unauthorized and without a jurisdictional

basis, and, thus, the district court was without jurisdiction to

entertain it.    See United States v. Early, 27 F.3d 140, 142 (5th

Cir. 1994).

     Marion has not demonstrated a nonfrivolous issue for appeal,

and, therefore, he cannot proceed IFP.     See FED. R. APP. P. 24(a)

Because his appeal is without arguable merit, it is dismissed as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.